— Determination of respondent Police Commissioner dated July 14, 1989, which dismissed petitioners from their positions as police officers, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Harold Tompkins, J.], entered February 13, 1990) dismissed, without costs or disbursements.
Substantial evidence supports respondent Police Commissioner’s determination that petitioners, having responded to a radio run of drugs being sold, encountered complainants who were engaged in gambling activity and took money from them at gunpoint. Inconsistencies in the testimony of the complaining witnesses did no more than raise issues of credibility to be resolved by the Hearing Officer (Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Nor were petitioners deprived of a fair hearing because of the Hearing Officer’s refusal to allow further cross-examination of complainant Cheathem’s drug and weapon conviction, the nature and extent of cross-examination being a matter within her sound discretion (Badr v Hogan, 75 NY2d 629, 634). Finally, the record is devoid of any *595evidence of bias on the part of the Hearing Officer. Concur— Murphy, P. J., Carro, Ellerin, Asch and Smith, JJ.